64 F.3d 655
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Perry C. BRAXTON, Plaintiff--Appellant,v.Franklin FREEMAN;  Talmadge Barnett, Superintendent,Defendants--Appellees.
No. 95-6234.
United States Court of Appeals, Fourth Circuit.
Aug. 16, 1995.

Perry C. Braxton, appellant pro se.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's interlocutory order in his Sec. 1983 action.  To the extent that he appeals the denial of his motion for reconsideration of the dismissal of his deliberate indifference claim, we dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  We also find that the district court did not abuse its discretion in denying Appellant's motion for a preliminary injunction.  To the extent that Appellant appeals from denial of injunctive relief, we affirm the denial.


2
Though we affirm the district court's denial of injunctive relief, we dismiss the remainder of the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED IN PART, DISMISSED IN PART.